    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 1 of 31




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ANDREW PELLEGRINO,

                    Plaintiff,

              -v-                      1:20-CV-484

FIRST UNUM LIFE
INSURANCE COMPANY,

                    Defendant.

--------------------------------

APPEARANCES:                           OF COUNSEL:

MARC WHITEHEAD                         MADISON T. DONALDSON, ESQ.
   & ASSOCIATES, LLP
Attorneys for Plaintiff
403 Heights Boulevard
Houston, TX 77007

ROBINSON, COLE LAW FIRM                GREGORY J. BENNICI, ESQ.
Attorneys for Defendant                PATRICK W. BEGOS, ESQ.
1055 Washington Boulevard
Stamford, CT 06901

DAVID N. HURD
United States District Judge
      Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 2 of 31




                                      TABLE OF CONTENTS

I. INTRODUCTION .......................................................................................... 3


II. BACKGROUND ........................................................................................... 3


III. FINDINGS OF FACT ................................................................................ 5
    A. The Initial Injury .......................................................................................5
    B. Plaintiff Receives STD Benefits ................................................................6
    C. Symptoms Do Not Improve ........................................................................6
    D. Plaintiff Undergoes Steroid Injections......................................................7
    E. STD Benefits Expire ..................................................................................9
    F. First Unum Gathers Evidence for an LTD Claim ................................. 10
    G. LTD Benefits Begin................................................................................. 12
    H. First Unum Dispatches a Representative ............................................. 13
    I. The First IME ........................................................................................... 15
    J. LTD Benefits are Approved ..................................................................... 16
    K. LTD Benefits Continue ........................................................................... 18
    L. The Second IME ...................................................................................... 20
    M. LTD Benefits are Terminated................................................................ 21


IV. LEGAL STANDARD ................................................................................ 22


V. CONCLUSIONS OF LAW ........................................................................ 24


VI. CONCLUSION .......................................................................................... 31




                                                       -2-
      Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 3 of 31




                    MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On April 27, 2020, plaintiff Andrew Pellegrino (“Pellegrino” or “plaintiff”)

filed this action alleging that defendant First Unum Life Insurance Company

(“First Unum” or “defendant”) violated the Employee Retirement Income

Security Act of 1974 (“ERISA”) by terminating his disability benefits.

   On December 30, 2020, the parties agreed to resolve this dispute with a

bench trial on a stipulated paper record pursuant to Rule 52 of the Federal

Rules of Civil Procedure. The matter has been fully briefed and will be

decided on the basis of the submissions without oral argument.

II. BACKGROUND

   In July of 2012, FlexTrade Systems, Inc. (“FlexTrade”), a financial

technology firm headquartered in Great Neck, New York, hired Pellegrino as

a network engineer. AR at 269. 1 Flextrade covered plaintiff with an

employee benefit plan (the “Plan”) administered by First Unum that offered

short- and long-term disability benefits. See id.




   1 Citations to “AR” refer to the stipulated record, “which encompasses documents Bates
numbered Pellegrino v. Unum_0001 through Pellegrino v. Unum_1977, and a video file that is 4:21
in length.” Dkt. No. 16 ¶ 2. The parties filed a copy of the video clip under seal on a USB drive,
which is maintained on file in the Clerk’s Office. See Dkt. No. 30. The parties also submitted to
chambers a non-redacted copy of the stipulated paper record. An electronic copy of that record is
also filed under seal on CM/ECF. See Dkt. No. 31–34.

                                                -3-
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 4 of 31




   On September 2, 2012, Pellegrino suffered a back injury while working

around his house. AR at 338. Plaintiff submitted a claim to First Unum for

short-term disability (“STD”) benefits under the Plan. Id. at 483–84, 52–53.

Defendant approved plaintiff’s claim. Id. at 12.

   On March 4, 2013, Pellegrino’s STD benefits expired. AR at 339. First

Unum transferred plaintiff’s claim file to its long-term disability (“LTD”)

benefits division to evaluate whether plaintiff qualified as “disabled” under

the LTD provisions of the Plan. Id. Defendant eventually approved

plaintiff’s LTD claim. Id. at 343, 996.

   On April 19, 2018, after gathering additional evidence over a period of

several years, First Unum notified Pellegrino that he no longer qualified for

benefits because his condition had improved to a sufficient extent that he was

no longer “disabled” under the applicable terms of the Plan. AR at 1687.

   On October 16, 2018, Pellegrino administratively appealed First Unum’s

decision to terminate his LTD benefits. AR at 1728–43. After an internal

review, defendant adhered to its determination that plaintiff was no longer

disabled. Id. at 1941–49. Defendant notified plaintiff of the determination in

a letter dated February 18, 2019. Id. This action followed.




                                      -4-
      Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 5 of 31




III. FINDINGS OF FACT 2

    Pellegrino’s network engineer job is categorized as a “light” level physical

demand occupation. AR at 2–3, 318, 726. Light work duty includes the

ability to (1) engage in physical exertion with up to twenty pounds of weight;

(2) occasionally push, pull, walk, stand, stoop, and reach in all directions, and

(3) frequently sit, finger, and keyboard. Id. at 643.

    A. The Initial Injury

    On September 2, 2012, Pellegrino was removing some air conditioners

from the windows of his house and moving them to his garage for seasonal

storage when he “thr[ew] his back out.” AR at 338, 478, 483. Plaintiff drove

himself to a local hospital the next day. Id. at 158, 484. He was seen by

emergency room staff, who took x-rays and sent him home with instructions

to rest. Id. at 484.

    On September 4, 2012, Pellegrino notified FlexTrade that he would not be

able to come to work because of his recent back injury. AR at 483–84. About

a week later, plaintiff visited Darryl Antonacci, M.D., an orthopedic spine

surgeon, for an initial consultation. Id. at 245. Dr. Antonacci examined




    2 The section constitutes the findings of fact, which are based on the parties’ stipulated
record. FED. R. CIV. P. 52(a)(1)(“In an action tried on the facts without a jury or with an advisory
jury, the court must find the facts specially and state its conclusions of law separately.”). To the
extent that any finding of fact reflects a legal conclusion, it shall to that extent be deemed a
conclusion of law, and vice versa.


                                                  -5-
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 6 of 31




plaintiff and diagnosed him with a possible disc herniation. Id. Dr.

Antonacci ordered a magnetic resonance imaging (“MRI”) scan of plaintiff’s

lumbar spine and prescribed him Relafen, an anti-inflammatory drug. Id.

   B. Plaintiff Receives STD Benefits

   On September 18, 2012, Pellegrino submitted a claim to First Unum for

STD benefits under the Plan. AR at 52–53. This claim was supported by a

medical opinion from Dr. Antonacci, who recommended that plaintiff refrain

from “heavy lifting, bending, twisting, [or] sitting for prolonged time.” Id. at

53. Defendant approved plaintiff’s claim. See id. at 12, 339–340.

   On September 26, 2012, Pellegrino followed up with Dr. Antonacci to get

the MRI results. AR at 78. Dr. Antonacci reviewed the MRI with plaintiff

and noted that it “demonstrates bulging and [a] slightly herniated disk at

L4-5 and L5-S1” with “mild annular tears at both those levels.” Id. Dr.

Antonacci prescribed plaintiff some Naprosyn, a different anti-inflammatory

drug, and recommended that he follow up with Sanjay Bakshi, M.D., a pain

management physician, if the symptoms did not improve in a few weeks. Id.

   C. Symptoms Do Not Improve

   On November 5, 2012, Pellegrino met with Dr. Bakshi for a new patient

consultation. AR at 75–77. According to Dr. Bakshi’s notes, plaintiff

described his pain as occurring in the “mid to right-sided lower back with

radiation to the right hip, bilateral groin down the right lower extremity to

                                       -6-
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 7 of 31




the foot” that caused numbness, tingling, and weakness on his right side. Id.

at 75. Plaintiff also reported that his current pain level was “constant” at “9”

out of 10. Id. Dr. Bakshi examined plaintiff and diagnosed him with a

lumbar disc herniation and lumbar radiculopathy and recommended that he

undergo a “transforaminal injection” to help alleviate the pain and other

symptoms. Id. at 77.

   On November 7, 2012, Dr. Antonacci submitted to First Unum an

“Estimated Functional Abilities Form” to substantiate Pellegrino’s ongoing

restrictions and limitations. AR at 73–74. In Dr. Antonacci’s opinion,

plaintiff was at that time (1) unable to stoop, crouch, or push/pull/lift/carry

more than ten pounds; (2) able to occasionally sit, stand, walk, kneel, crawl,

climb stairs, reach above and below his shoulder, and operate foot controls;

(3) able to continuously perform handling, fingering, and keyboarding

tasks. Id. Dr. Antonacci’s report explained that these restrictions and

limitations were caused by “an acute herniated disc” that resulted in “lumbar

radiculopathy.” Id. at 74. Dr. Antonacci further advised that plaintiff was

scheduled to undergo “epidural steroid injection[s]” and that, unless plaintiff

had a positive response, he might need “surgical intervention.” Id.

   D. Plaintiff Undergoes Steroid Injections

   On November 28, 2012, Dr. Bakshi injected Pellegrino’s lumbar spinal

region with a dose of steroids. AR at 90. At a follow-up visit a few weeks

                                       -7-
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 8 of 31




later, plaintiff reported that this injection “helped him approximately 10% for

four to five days” before the pain returned. Id. at 182. According to plaintiff,

his pain remained “constant” at a “7 to 8” out of 10. Id. Dr. Bakshi suggested

that plaintiff consider a surgical consult, but plaintiff declined. Id. at 183.

Dr. Bakshi then suggested a second course of steroid injections. Id.

   On January 9, 2013, Dr. Bakshi injected Pellegrino with another dose of

steroids. AR at 185. At a follow-up visit, plaintiff reported to Dr. Bakshi that

this round of injections made him feel “50% better,” but that he still felt

“residual lower back pain with radiation to the right groin down to the

posterior aspect of the right lower extremity to the knee.” Id. at 187. He also

reported that he was no longer “using any pain medications.” Id. According

to plaintiff, his pain still remained “constant” at a “4” out of 10. Id. Dr.

Bakshi recommended another course of steroid injections. Id. at 188.

   On February 13, 2013, Dr. Bakshi injected Pellegrino with a third dose of

steroids. AR at 190. At a follow-up visit a short time later, plaintiff reported

to Gerard Abrahamsen, PA-C, Dr. Bakshi’s Physician’s Assistant, that the

most recent injections made him feel “40% to 50% better,” but that he still

has “residual lower back pain with radiation to the right groin and the right

lower extremity.” Id. at 550. According to plaintiff, his pain level remained

“constant” at “4” out of 10. Id.



                                       -8-
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 9 of 31




   During this March 4, 2013 follow-up visit, Pellegrino told PA Abrahamsen

that “he is going to attempt to start back to work at this point.” AR at 551.

PA Abrahamsen recommended no further steroid injections or other

treatment at that time. Id. Instead, PA Abrahamsen advised plaintiff to

follow up with Dr. Bakshi or his primary care physician as needed. Id.

   E. STD Benefits Expire

   Because Pellegrino’s STD benefits expired in March of 2013, First Unum

transferred plaintiff’s claim file to its LTD benefits division to evaluate

whether plaintiff could qualify as “disabled” under the LTD provisions of the

Plan. AR at 339. As relevant here, defendant “has discretionary authority to

determine [a claimant’s] eligibility for benefits and to interpret the terms and

provisions of the [Plan].” Id. at 101.

   Under the LTD component of the Plan:

            You are disabled when Unum determines that:

            -   you are limited from performing the material and
                substantial duties of your regular occupation due to
                your sickness or injury; and


            -   you have a 20% or more loss in your indexed
                monthly earnings due to the same sickness or
                injury.

            After 24 months of payments, you are disabled when
            Unum determines that due to the same sickness or
            injury, you are unable to perform the duties of any



                                         -9-
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 10 of 31




               gainful occupation 3 for which you are reasonably fitted
               by education, training or experience.

AR at 106 (emphases omitted).

   On March 7, 2013, a First Unum representative telephoned Pellegrino to

discuss his LTD benefits claim. AR at 157–62. During that conversation,

plaintiff recounted the history of his back injury and explained that he had

undergone a series of steroid injections that helped reduce the pain and other

symptoms. Id. Plaintiff informed defendant’s representative that he also has

prescriptions for various anti-inflammatory drugs but tries not to take them,

and in fact had not taken them in about a week. Id. at 159. Plaintiff also

discussed his activities in a typical day, reported that his pain on a “good

day” was about a “3–4” out of 10 and on a “bad day” was about “7–8 or so” out

of 10. Id. at 158–59. According to the written report of this telephone call,

plaintiff “stated he is thinking of looking at other occupations” but “didn’t

want to lose coverage if [defendant] knew he was looking for

employment.” Id. at 157, 162.

   F. First Unum Gathers Evidence for an LTD Claim

   Following this initial telephone call, First Unum began to work up the file

on Pellegrino’s LTD benefits claim. Defendant sent out informational


   3 The Plan defines “gainful occupation” as an occupation “that is or can be expected to provide
you with an income within 12 months of your return to work that exceeds” (1) “80% of your indexed
monthly earnings, if you are working;” or (2) “60% of your indexed monthly earnings, if you are not
working.” AR at 125.

                                               - 10 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 11 of 31




requests to plaintiff’s doctors. AR at 257, 354. Dr. Antonacci responded on

April 10, 2013, and reported that plaintiff retained the physical capacity to

perform the physical demands of his previous job as a “network engineer” on

a full-time basis. Id. at 257. Dr. Bakshi’s office was less responsive, but after

a series of telephone calls someone in his office eventually told defendant that

plaintiff “has not been seen for a long time” and that Dr. Bakshi “would need

to re-evaluate” plaintiff before completing any written assessment of his

current physical capacity. Id. at 315.

   First Unum also asked Bryan S. Hauser, M.D., one of its medical

consultant, to review Pellegrino’s claim file to determine whether plaintiff

could still perform “light work.” AR at 318. Dr. Hauser reviewed the file

and, inter alia, noted that plaintiff’s failure to follow up with Dr. Bakshi or

any other treatment provider after his third round of steroid injections was

“not consistent with ongoing severe symptoms.” Id. at 319.

   Based on this observation and a review of the rest of the claim file, Dr.

Hauser concluded that although it is reasonable to believe that Pellegrino

was initially unable to work for about six weeks following his back injury,

there was “insufficient medical information” in the record to support any

ongoing physical restrictions that would preclude him from returning to light

work. AR at 319.



                                       - 11 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 12 of 31




   On August 7, 2013, Pellegrino followed up with Dr. Bakshi. AR at 386.

Dr. Bakshi’s written treatment note indicates that plaintiff reported his pain

was starting to return. Id. This treatment note further indicates that

plaintiff “has not undergone a surgical evaluation due to his lack of health

coverage” and that he “cannot use [anti-inflammatory drugs] due to GI

distress.” Id. According to plaintiff, his pain level was “constant” at a “7 to 8”

out of 10. Id. Upon physical examination, Dr. Bakshi opined that Pellegrino

might eventually need more steroid injections but that it was “too early” to

make that determination. Id. at 387. Dr. Bakshi further opined that he did

“not feel that the patient is capable of working at this point.” Id.

   On August 9, 2013, Dr. Bakshi completed a work capacity evaluation form

that First Unum had sent to his office earlier that year. AR at 354–55. Dr.

Bakshi reported that he did not believe Pellegrino could perform the physical

demands of his job as a network engineer on a full-time basis. Id. Instead,

Dr. Bakshi reported that he had advised plaintiff to “refrain from lifting,

bending, pushing, pulling, and twisting” and that plaintiff “may require spine

surgery.” Id.

   G. LTD Benefits Begin

   That same day, First Unum sent Pellegrino a letter notifying him that it

not yet made a final decision about his eligibility for LTD benefits but that it



                                       - 12 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 13 of 31




would begin sending him payments “under a Reservation of Rights” while it

completes a review of his claim. AR at 343–49.

   On October 3, 2013, Dr. Hauser, First Unum’s medical consultant,

reviewed new material provided by Dr. Bakshi after Pellegrino’s most recent

office visit. AR at 421. Dr. Hauser noted that the “available medical

information supports that the claimant has pain attributable to lumbar

radiculopathy.” Id. However, Dr. Hauser concluded that it was unclear that

the pain was sufficiently severe to preclude the physical demands of work as

a network engineer. Id. Accordingly, Dr. Hauser recommended a personal

visit with, and direct observation of, plaintiff. Id.

   H. First Unum Dispatches a Representative

   On October 16, 2013, First Unum sent a field representative named Tessa

Goldstein out to meet with Pellegrino at his home. AR at 468–89. During his

visit with Ms. Goldstein, plaintiff reported that “his pain is permanently at a

six on a one to ten pain scale,” but that it will often “become a ten and is

usually precipitated by sitting or standing for too long.” Id. at 485. Notably,

Ms. Goldstein observed that plaintiff “did not appear to be in acute pain” and

“remained [seated] for the duration of the interview,” which lasted for two

hours and fifteen minutes. Id. at 478, 480.

   On November 15, 2013, Dr. Hauser, First Unum’s medical consultant,

reviewed the new material in Pellegrino’s claim file that included a visit note

                                       - 13 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 14 of 31




from Dr. Bakshi and the field visit report from Ms. Goldstein. AR at 564–65.

Dr. Hauser observed that the conservative treatment plaintiff continued to

receive was inconsistent with the severity of his self-reported pain. Id. at

564. Dr. Hauser concluded that although plaintiff still suffered from physical

“deficits,” those limitations were “not of sufficient severity to preclude the

demands” of work as a network engineer. Id.

   On November 20, 2013, Dr. Hauser wrote to Dr. Bakshi to request

additional information about Pellegrino’s limitations. AR at 568–70. In

response, Dr. Bakshi stated that plaintiff could not perform light work on a

full-time basis because a recent examination showed pain inhibited

tenderness in his right lower extremity, antalgic gait, a decreased range of

motion with flexion, extension, lateral bending and a positive straight leg

raise on his right side at 45 degrees.” Id. Dr. Bakshi opined that plaintiff

should still refrain from lifting or carrying because his right leg could give

out. Id. According to Dr. Bakshi, these findings were supported by the prior

diagnostic testing from 2012. Id. Dr. Bakshi stated that plaintiff would need

a spinal fusion before he could return to light work. Id.

   On December 20, 2013, Dr. Hauser conducted a fourth review of

Pellegrino’s claim file. AR at 607–13. Although Dr. Hauser acknowledged

that the medical evidence supported a finding that plaintiff was unable to

work from the time of his injury (September of 2012) to the present, there

                                       - 14 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 15 of 31




were gaps of time in the medical record where plaintiff was not receiving any

treatment. Id. Accordingly, Dr. Hauser recommended that First Unum refer

plaintiff’s benefits claim to a Designated Medical Officer (“DMO”) for a second

opinion. Id. at 613. Defendant referred the file to G. Lance Matheny, M.D., a

board certified orthopedic surgeon, who reviewed the evidence and concurred

with Dr. Hauser’s opinion. Id. at 625.

   On December 18, 2013, Dr. Bakshi injected Pellegrino with a new round of

steroids. AR at 813. At a follow-up visit a few weeks later, plaintiff reported

that his pain improved for “approximately one week” but that “his condition

is getting worse.” Id. at 814. Plaintiff reported his pain was “constant” at a

“7” out of 10. Id. Dr. Bakshi’s treatment note also stated that plaintiff has

“not explored” surgery because he does not have insurance coverage. Id.

   I. The First IME

   On January 21, 2014, First Unum referred Pellegrino for an Independent

Medical Examination (“IME”) with Arnold Schwartz, M.D., a board certified

orthopedic surgeon, to determine whether plaintiff could perform the physical

demands of light work. AR at 777–78. After several delays and a change in

location, Dr. Schwartz examined plaintiff on March 31, 2014. Id. at 929–31.

As relevant here, Dr. Schwartz reported that:

            Despite all of the above [treatment] and multiple visit
            to physical therapy and injections and visits, it is my
            opinion at this time that this gentleman has a problem

                                      - 15 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 16 of 31




            with his right hip. There were no imaging studies to
            identify the source of the pain in his right hip . . . . I
            think he needs full workup of his right hip region.

AR at 930–31. Dr. Schwartz further opined that plaintiff retained the

functional capacity for sedentary work, but not for the light work required of

his regular occupation as a network engineer. Id. Dr. Hauser reviewed Dr.

Schwartz’s report and agreed with his assessment. Id. at 1002.

   J. LTD Benefits are Approved

   On May 5, 2014, First Unum notified Pellegrino that it had approved his

LTD benefits claim and removed the reservation of rights that was applicable

to the prior payments. AR at 996–97. The letter explained that this

determination was based on Dr. Schwartz’s findings of restrictions and

limitations. Id. This letter also cautioned Pellegrino that the Plan’s

definition of “disability” would become more demanding on March 4, 2015,

after an initial twenty-four months of LTD benefits were paid out. Id.

   As the letter explained, the initial disability determination hinged on

whether the claimant could perform the duties of his “regular occupation”;

i.e., his job as a network engineer. AR at 996–97. After twenty-four months,

however, the disability determination broadened to the question of whether

the claimant could perform the duties of “any gainful occupation” for which

they were “reasonably fitted by education, training or experience.” Id.



                                      - 16 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 17 of 31




   On June 30, 2014, Pellegrino followed up with Dr. Bakshi. AR at 1093.

The treatment note reflects that plaintiff continued to “complain of lower

back pain with radiation to the right buttock down to the right lower

extremity” and “a clicking in the right hip.” Id. Plaintiff reported his pain

was constant at a “7 to 8” out of 10. Id. Dr. Bakshi also noted that plaintiff

“has not yet seen the hip surgeon” because of “some insurance issues.” Id.

Plaintiff visited Dr. Bakshi several more times in 2014 for prescription refills,

but each time reported that he could not see a surgeon or undergo physical

therapy because he lacked insurance coverage. Id. at 1096, 1099, 1102.

   On January 14, 2015, Dr. Bakshi returned a certification to First Unum in

which he reported that Pellegrino was still unable to (1) lift, carry, push, or

pull 10 pounds occasionally or (2) perform “mostly seated work” that may

involve standing or walking for brief periods of time even if it allowed for the

ability to change positions at a work station. AR at 1070–71.

   On February 4, 2015, in preparation for the change in the applicable

definition of “disability” under the Plan, First Unum conducted a vocational

review of Pellegrino’s claim file to determine whether there were any gainful

occupations that plaintiff retained the functional capacity to perform. AR at

1117–18. Notably, this review was based upon plaintiff’s work history as a

“network systems administrator” from 1999–2012. Id. at 1117. This review

identified “help desk representative” as an alternate gainful occupation that

                                      - 17 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 18 of 31




plaintiff was qualified to perform. Id. at 1118. However, this occupation did

not pay enough to meet other components of the Plan’s requirement. Id.

   K. LTD Benefits Continue

   Consequently, on March 3, 2015, First Unum notified Pellegrino that it

had approved his continued receipt of LTD benefits beyond the initial

twenty-four month period. AR at 1143. This letter explained that, based on

the vocational review performed by defendant, plaintiff satisfied even the

more demanding standard of “disability” that applied under the Plan. Id.

   On October 14, 2015, Pellegrino telephoned First Unum to inform

defendant that he had obtained health insurance through Medicaid. AR at

1183. Plaintiff also began treating with Suelane Do Ouro, M.D., a different

pain management physician. Id. at 1905. Dr. Do Ouro ordered MRIs of

plaintiff’s right hip and lumbar spine in March of 2016. Id. at 1905–06. As

Dr. Schwartz had previously predicted, plaintiff’s hip MRI revealed advanced

osteoarthritis and a torn labrum. Id. at 1905. By contrast, the lumbar MRI

revealed only a “small disc bulge” with “slightly right-sided disc

herniation.” Id. at 1906. A treatment note from July 11, 2016 advised

plaintiff to “consider a right Total Hip Replacement.” Id. at 1904.

   On July 26, 2016, Dr. Do Ouro completed a disability status update

requested by First Unum. AR at 1221–23. According to Dr. Do Ouro,

Pellegrino was unable to handle any prolonged sitting, standing, or walking

                                      - 18 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 19 of 31




and should avoid lifting more than 20 pounds, bending forward, crouching,

kneeling, crawling, or pushing/pulling more than 5 pounds. Id. Dr. Do Ouro

indicated she could not opine how long these restrictions would last, but

indicated that she would continue to monitor and re-evaluate. Id. at 1222.

   On February 21, 2017, Pellegrino visited with Asya Gutman, PA and

expressed interest in Orthovisc injections, a medication used to treat pain

from osteoarthritis. AR at 1439. A few weeks later, on March 8, Dr. Do Ouro

injected plaintiff with epidural steroids in his lumbar region. Id. at

1442. Later that summer, Dr. Do Ouro also delivered a series of three

injections to plaintiff’s right hip joint with Orthovisc. Id. at 1445, 1451, 1409.

Plaintiff reported “good relief from those injections.” Id. at 1411.

   On August 24, 2017, First Unum wrote to Dr. Do Ouro requesting

information about Pellegrino’s current work capacity. AR at 1452. The letter

asked Dr. Do Ouro to consider whether plaintiff could perform the demands

of “light work” on a full-time basis. Id. Dr. Do Ouro responded “no,” and

explained that plaintiff has “a history of chronic pain syndrome.” Id.

   On November 21, 2017, First Unum decided to conduct surveillance of

Pellegrino in an effort to get more information about his current work

capacity and physical limitations. AR at 1382–90. An investigator observed

plaintiff enter and exit his car, walk around New York City, and carry some



                                       - 19 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 20 of 31




plastic grocery bags into his house. Id. at 1384. According to defendant, this

investigative effort provided “minimal information.” Id. at 1419.

   L. The Second IME

   On March 1, 2018, First Unum referred Pellegrino for a second IME, this

time with Philip D’Ambrosio, M.D., another board-certified orthopedic

surgeon. AR at 1652. Based upon a physical examination and a review of the

medical record, Dr. D’Ambrosio diagnosed plaintiff with resolved lumbosacral

strain/sprain and osteoarthritis of the right hip. Id. at 1657. Dr. D’Ambrosio

also observed that plaintiff’s disc herniation had improved with time but that

plaintiff’s ongoing problem “is related to the right hip and not to the

lumbosacral spine.” Id. at 1658.

   Dr. D’Ambrosio opined that Pellegrino retained the functional capacity to

lift, carry, push, and pull up to 20 pounds, could occasionally push, pull, walk,

stand, stoop, reach upwards and downward, and handle, and could frequently

sit, finger, and use a keyboard. AR at 1657. Based on this functional

capacity, First Unum determined that plaintiff could perform light work on a

full-time basis. Id. at 1677.

   On March 8, 2018, First Unum wrote to Dr. Do Ouro to inform her of the

IME completed by Dr. D’Ambrosio and to ask whether or not she agreed with

the limitations he assessed. AR at 1664. Despite several calls to her office in



                                      - 20 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 21 of 31




March and a follow-up letter in April, Dr. Do Ouro did not respond to

defendant’s request. Id. at 1666–67, 1673–74.

   M. LTD Benefits are Terminated

   On April 19, 2018, First Unum notified Pellegrino that he no longer

qualified for LTD benefits because the information in the claim file (and in

particular Dr. D’Ambrosio’s latest medical opinion) indicated he could once

again perform the duties of his own occupation; i.e., light work on a full-time

basis. AR at 1687.

   On October 16, 2018, Pellegrino administratively appealed First Unum’s

decision terminating his LTD benefits. AR at 1728–43. As part of his appeal,

plaintiff submitted additional treatment notes from three recent visits with

Dr. Do Ouro. Id. at 1780–96.

   On October 18, 2018, First Unum referred Pellegrino’s claim file to Scott

B. Norris, M.D., for additional review. AR at 1800–04. Although Dr. Norris

recognized that plaintiff continued to suffer some physical impairments as a

result of his ongoing right hip condition, Dr. Norris ultimately concluded that

plaintiff still retained the capacity to perform light work on a full-time

basis. Id. at 1927–28.

   On January 24, 2019, First Unum also conducted a vocational file review

of Pellegrino’s claim file to determine whether the restrictions and limitations



                                      - 21 -
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 22 of 31




identified by Dr. Norris would preclude plaintiff from performing alternative

occupations that met the gainful wage requirement. AR at 1934.

    This vocational review concluded that plaintiff could engage in several

different gainful occupations at the sedentary level, including help desk

analyst and help desk representative. AR at 1935. Notably, this vocational

review also concluded that plaintiff could still perform his regular occupation

as a network system engineer with a reasonable accommodation. Id.

    On February 18, 2019, First Unum notified Pellegrino that it had

reviewed its termination of his LTD benefits and concluded that it correctly

determined that plaintiff is no longer disabled under the terms of the

Plan. AR at 1941–49.

IV. LEGAL STANDARD

    A beneficiary of an ERISA plan may bring a civil action “to recover

benefits due to him under the terms of his plan, to enforce his rights under

the terms of the plan, or to clarify his rights to future benefits under the

terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). The plan participant bears the

burden of demonstrating by a preponderance of the evidence an entitlement

to benefits. 4 See, e.g., Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 765 (2d




    4 This remains true even if, as here, the plaintiff received benefits for a period of time. Baird v.
Prudential Ins. Co., 2010 WL 374839, at *10 n.4 (S.D.N.Y. Sept. 24, 2010) (collecting cases), aff’d,
458 F. App’x 39 (2d Cir. 2012) (summary order).

                                                  - 22 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 23 of 31




Cir. 2002) (“[A]s a matter of general insurance law, the insured has the

burden of proving that a benefit is covered[.]”).

   Although “ERISA itself does not define the standard of review applicable

to such actions,” Zuckerbrod v. Phoenix Mut. Life Ins. Co., 78 F.3d 46, 49 (2d

Cir. 1996), the Supreme Court has explained “that a denial of benefits

challenged under § 1132(a)(1)(B) is to be reviewed under a de novo standard

unless the benefit plan gives the administrator or fiduciary discretionary

authority to determine eligibility for benefits or to construe the terms of the

plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).

   As set forth supra in the findings of fact, the Court concludes that the

written Plan documents confer on First Unum the discretionary authority to

determine eligibility for benefits. See AR at 101. Where, as here, “the plan

confers upon the administrator discretionary authority to construe the terms

of the plan, a reviewing court should examine the administrator’s decision

under an abuse of discretion standard.” Rood v. N.Y. State Teamsters Conf.

Pension & Ret. Fund, 39 F. Supp. 3d 241, 248 (N.D.N.Y. 2014) (Kahn,

J.). “Under such a standard, an administrator abuses its discretion only

when the administrator’s actions are arbitrary and capricious.” Id.

   “A decision is arbitrary and capricious if it is without reason, unsupported

by substantial evidence or erroneous as a matter of law.” Franzese v. United

Health Care/Oxford, 232 F. Supp. 3d 267, 275 (E.D.N.Y. 2017) (cleaned

                                      - 23 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 24 of 31




up). “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (cleaned up).

   The scope of this review is relatively narrow. See Hobson v. Metro. Life

Ins. Co., 574 F.3d 75, 83–84 (2d Cir. 2009). Courts are not free to substitute

their own judgment for that of the insurer or the administrator. Id. Even

so, “[a]pplying a deferential standard of review to the administrator’s decision

does not mean the administrator will prevail on the merits.” Rood, 39 F.

Supp. 3d at 249. “It means only that the administrator’s interpretation of the

plan will not be disturbed if reasonable.” Id. (cleaned up).

   Finally, courts must also take into account the conflict of interest that

arises where, as here, the defendant appears to play the dual role as

administrator of the plan and payor of claims. See, e.g., Meidl v. Aetna, Inc.,

346 F. Supp. 3d 223, 233–34 (D. Conn. 2018). Although this factor does not

change the applicable standard of review, the court “must take [the conflict]

into account and weigh [it] as a factor in determining whether there was an

abuse of discretion.” McCauley v. First Unum Life Ins. Co., 551 F.3d 126, 133

(2d Cir. 2008).

V. CONCLUSIONS OF LAW

   Pellegrino, for his part, contends that First Unum acted in an arbitrary

and capricious manner by cherry-picking evidence from the record “that

                                      - 24 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 25 of 31




justified denying the Plaintiff further benefits.” Pl.’s Mem., Dkt. No. 18-1 at

9. 5 According to plaintiff, defendant’s termination of his LTD benefits relies

on “flawed opinions which are based upon mere file reviews and blatantly

contradict Plaintiff’s own treating physicians.” Id. at 13.

   First Unum, for its part, contends that it appropriately re-evaluated

Pellegrino’s functional restrictions and limitations on a periodic basis in

accordance with the terms of the Plan and acted reasonably in eventually

concluding that plaintiff’s “functional capacity improved[ ] once he was

correctly diagnosed and treated” for osteoarthritis in his right hip. Def.’s

Mem., Dkt. No. 19 at 20–24. According to defendant, this discretionary

conclusion is supported by “numerous independent peer reviews and

independent medical examinations” in the record. Id. at 26.

   As an initial matter, both parties acknowledge that Pellegrino suffered

significant pain and limitations from his initial back injury in September of

2012, and that his course of pain management treatment with Dr. Bakshi,

which included a series of steroid injections, was of relatively limited

effectiveness in reducing those symptoms. The evidence also clearly supports

the conclusion that plaintiff continues to suffer some degree of pain and

limitation from his osteoarthritic hip and lower back problems. Indeed,




   5 Pagination corresponds to CM/ECF.


                                         - 25 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 26 of 31




defendant’s various medical consultants—including independent medical

examiners Dr. Schwartz and Dr. D’Ambrosio—recognized as much.

   Even so, the mere fact that Pellegrino has been diagnosed with certain

prior or ongoing health conditions does not itself establish continued

disability under the LTD component of the Plan. Instead, the relevant

question (after the initial twenty-four month period) is whether plaintiff’s

functional capacity continues to broadly preclude him from “performing the

duties of any gainful occupation” for which he is “reasonably fitted by

education, training or experience.”

   To that end, the evidence in the record establishes that Pellegrino

eventually pursued a course of treatment that provided more meaningful

relief than the steroid injections offered by Dr. Bakshi in late 2012 and early

2013 or the prescription anti-inflammatories Dr. Bakshi provided throughout

2014.

   Notably, at the 2014 IME, Dr. Schwartz suggested that Pellegrino’s right

hip was the likely underlying source of his pain and other symptoms. In late

2015, plaintiff began treating with Dr. Do Ouro, who reached broadly the

same conclusion as Dr. Schwartz. Thereafter, Dr. Do Ouro focused plaintiff’s

continued treatment on the osteoarthritis in his hip. This treatment included

a series of Orthovisc injections for which plaintiff reported receiving “good



                                      - 26 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 27 of 31




relief.” Plaintiff’s treatment with Dr. Do Ouro continued throughout 2016

and 2017.

   By March of 2018, when First Unum finally referred Pellegrino for a

second IME to evaluate his ongoing functional restrictions and limitations,

Dr. D’Ambrosio observed that plaintiff’s ongoing problem “is related to the

right hip and not to the lumbosacral spine.” And after a physical

examination and a review of the rest of the claim file including Dr. Do Ouro’s

treatment notes, Dr. D’Ambrosio opined that plaintiff retained the functional

capacity necessary to perform the demands of light work on a full-time basis.

   Because Pellegrino’s prior job as a network engineer was classified as

“light” work, it was reasonable for First Unum to rely on Dr. D’Ambrosio’s

opinion as well as other substantial evidence to conclude that plaintiff was no

longer “disabled” under the LTD provisions of the Plan; i.e., he was no longer

precluded from performing “the material and substantial duties” of his

“regular occupation” as a network engineer.

   Pellegrino accuses First Unum of reaching this conclusion by relying on

the “false assertion” that his condition improved. Pl.’s Response, Dkt. No. 25

at 2. According to plaintiff, his pain levels actually increased over time. Id.

Plaintiff insists that the only reason he engaged in a so-called “conservative”

treatment regimen with his various treating providers is because he lacked

steady access to health insurance. Id. at 3, 7. In opposition, defendant

                                      - 27 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 28 of 31




contends there is “a plethora of other evidence, including objective evidence,

undercutting Plaintiff’s complaints” of subjective, self-reported pain. Def.’s

Response, Dkt. No. 26 at 11.

   Upon review, First Unum has the better of this argument. To be sure,

“the subjective element of pain is an important factor to be considered in

determining disability.” Magee v. Metro. Life Ins. Co., 632 F. Supp. 2d 308,

317 (S.D.N.Y. 2009) (citation omitted). “Although plan administrators

adjudicating claims involving such inherently subjective disorders [or

subjective symptoms]—and, in turn, courts reviewing challenges to denials of

those claims—are not required to take such assertions of incapacity at face

value, they may not dismiss them out of hand without adequate attention to

the claimant’s complaints.” Valentine v. Aetna Life Ins. Co., 125 F. Supp. 3d

425, 440 (E.D.N.Y. 2015).

   First, it bears noting that even Dr. Do Ouro—Pellegrino’s treating

provider—characterized her approach to plaintiff’s treatment for his hip

condition as generally “conservative” in nature. For instance, her treatment

notes repeatedly state that hip pain can often be treated “with conservative

interventions like directed physical therapy, NSAIDs, and cortisone

injections.” Although at one point another physician did advise plaintiff to

consider a “total hip replacement,” AR at 1904, he continued to receive the

“conservative” treatment modalities (e.g., injections and anti-inflammatories)

                                      - 28 -
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 29 of 31




offered by Dr. Do Ouro. 6 Second, and equally important, the record reflects

that defendant’s medical consultants and medical examiners all considered

plaintiff’s subjective reports of severely limiting pain before determining that

the objective evidence in the record did not fully support them.

   The Second Circuit has explained that “it is arbitrary and capricious to

disregard evidence simply because it is subjective.” Miles v. Principal Life

Ins. Co., 720 F.3d 472, 486 (2d Cir. 2013). But that does not mean the plan

administrator has to accept without question the degree to which an

individual’s subjective experience of pain limits their objective functional

capacity.

   In this case, First Unum considered the evidence from Dr. Do Ouro but

ultimately chose to rely on Dr. D’Ambrosio’s opinion (which followed a

physical exam) and Dr. Norris’s findings (which were based on a review of the

claim file). Under these circumstances, that approach to the evidentiary

conflict in the record is neither arbitrary nor capricious.

   In short, Pellegrino’s challenge to the termination of his LTD benefits boils

down to a contention that Dr. Do Ouro’s opinion about, and his own

self-reports of, significant functional limitations necessarily outweigh any


   6 There are also two references in the record to where plaintiff reported to First Unum and to
PA Gutman that Dr. D’Ambrosio allegedly told him he needed to undergo a hip replacement. AR at
1678, 1775. But as with a medical diagnosis, a surgical recommendation does not itself establish a
disability. Instead, question of “disability” under the Plan is concerned with what, if any functional
limitations and restrictions flow from the medical condition that requires surgery.

                                                 - 29 -
    Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 30 of 31




conflicting findings of lesser severity assessed by Dr. D’Ambrosio and

generally supported by other substantial evidence in the voluminous record.

   That is not the law. “ERISA and the Secretary of Labor’s regulations

under the Act require ‘full and fair’ assessment of claims and clear

communication to the claimant of the ‘specific reasons’ for benefit

denials . . . . [b]ut these measures do not command plan administrators to

credit the opinions of treating physicians over other evidence relevant to the

claimant’s medical condition.” Black & Decker Disability Plan v. Nord, 538

U.S. 822, 825 (2003) (citations omitted).

   “Therefore, when faced with a conflict between the opinion of the treating

physician and the opinions of reviewing doctors and independent consultants,

it is not arbitrary and capricious for the plan to prefer the reviewing

doctors.” Baird, 2010 WL 3743839, at *10 (citation omitted). A careful

review of the stipulated record confirms that First Unum reasonably resolved

the conflict in the evidence in this case by relying in substantial part on the

less severe findings of functional limitations articulated by Dr.




                                      - 30 -
     Case 1:20-cv-00484-DNH-DJS Document 35 Filed 09/01/21 Page 31 of 31




D’Ambrosio. 7 Accordingly, defendant did not act unreasonably in

terminating plaintiff’s LTD benefits.

VI. CONCLUSION

   First Unum’s decision to terminate Pellegrino’s LTD benefits was a

reasonable decision supported by substantial evidence. The Court has

considered plaintiff’s remaining arguments and finds them to be without

merit.

   Therefore, it is

   ORDERED that

   The Clerk of the Court shall enter a judgment in favor of First Unum,

terminate the pending motions, and close the file.

   IT IS SO ORDERED.




Dated: August 31, 2021
       Utica, New York.




   7 Notably, Dr. Schwartz concluded, and Dr. Hauser concurred, that even after his initial injury
Pellegrino retained the capacity for “sedentary” work, and the 2019 vocational review confirmed that
plaintiff was “reasonably fitted by education, training or experience” to perform work as a help desk
analyst or help desk representative. In other words, even if plaintiff remained too limited to perform
“light” work, he would still be unlikely to satisfy the more demanding definition of “disabled” that
applied after the initial twenty-four month period of LTD payments.

                                                - 31 -
